               Case 2:20-mc-00001-LGW-BWC Document 7 Filed 01/06/21 Page 1 of 1




                        In the United States District Court
                        For the Southern District of Georgia
                                Brunswick Division
              OSCAR VENTURA RODRIGUEZ,             *
                                                   *
                         Petitioner.               *       CIVIL ACTION NO.: 2:20-mc-1
                                                   *


                                                ORDER

                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge’s Report and

              Recommendation.     Dkt. No. 6.   Petitioner Oscar Rodriguez

              (“Rodriguez”) did not file Objections to this Report and

              Recommendation.

                   Accordingly, the Court ADOPTS the Magistrate Judge’s Report

              and Recommendation as the opinion of the Court, DISMISSES

              without prejudice Rodriguez’s Petition, DIRECTS the Clerk of

              Court to CLOSE this case and enter the appropriate judgment of

              dismissal, and DENIES Rodriguez in forma pauperis status on

              appeal.

                   SO ORDERED, this 6th day of January, 2021.




                                          HON. LISA GODBEY WOOD, JUDGE
                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA



AO 72A
(Rev. 8/82)
